DETAILED ACTION
This Office Action is in response to an application filed on 08/11/2020. Claims 1-14 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The limitations describing the structure "the plurality of multilayer capacitors are respectively disposed only in three compartments of the 1X4 array" claimed in claim 6 must be shown, where the specifications in ¶[0014] and the drawings does not adequately describe the relationship of the 1 x 4 array structure and how it is related to compartments.
The limitation describing the structure "wherein the number of the plurality of multilayer capacitors are a total of four, and the plurality of multilayer capacitors are disposed adjacent to each other in square form on the substrate" claimed in claim 7 must be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, the limitation "the plurality of multilayer capacitors are respectively disposed only in three compartments of the 1X4 array" is confusing. The specifications in ¶[0014] and drawings does not adequately describe the relationship of the 1 x 4 array structure and how it is related to compartments. Specifically, compartments are not shown or described as to provide an explanation in the relation to an array structure with the provided Figures in ¶[0014_00106_00137-00138]. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention based on the limitation "the plurality of multilayer capacitors are respectively disposed only in three compartments of the 1X4 array". Therefore, the examination of claim 6 will exclude the limitation "the plurality of multilayer capacitors are respectively disposed only in three compartments of the 1X4 array".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cygan et al. (US 2009/0147440 A1 and Cygan hereinafter).
 	Regarding claim 1, Cygan discloses an electronic component (Fig. 5a and ¶[0007_0075-0076] shows and indicates the electronic component of Fig. 5a), comprising: a substrate including electrode pads disposed on an upper surface (items 50, 52', 52, 55', 55, 58', 58 of Fig. 5a and ¶[0075-0076] shows and indicates substrate 50 {circuit board} includes electrode pads {lands of buried circuit 52' and lands of buried circuits 52} disposed on the upper surface {where the surface lands of circuit 52' electrically connects the terminals of MLC 58' to form the current loop 55'; and where the surface lands of circuit 52 electrically connects the terminals of MLC 58 to form the current loop 55}); and a plurality of multilayer capacitors mounted on the substrate and including external electrodes connected to the electrode pads (Fig. 5a and ¶[0007_0075-0076] shows and indicates a plurality of multilayer capacitors 58' {standard ML} and multilayer capacitor 58 {lower inductance MLC} mounted on substrate 50 that including external electrodes {terminals} to electrically connected to the respective electrode pads of circuits 52' and circuit 52), wherein at least one multilayer capacitor among the plurality of multilayer capacitors is a multilayer capacitor having a horizontally stacked structure (Fig. 5a and ¶[0075-0076] shows multilayer capacitors 58' among the plurality of multilayer capacitors 58' and 58 is a multilayer capacitor that shows a horizontally stacked structure).

	Regarding claim 12, Cygan discloses an electronic component, wherein each of the plurality of multilayer capacitors comprises a body and the external electrodes respectively disposed on both ends of the body in a first direction, and the body comprises a dielectric layer and the internal electrodes alternately disposed with the dielectric layer interposed therebetween (Figs. 5a_5c-5e and ¶[0007_0075-0077_0079] shows and indicates where each of the plurality of multilayer capacitors 58' and 58 comprises a body and the external electrodes {terminals} respectively are disposed on both ends of the body in a first direction, and the body comprises a dielectric layer and the internal electrodes alternately disposed with the dielectric layer interposed in between {where the internal electrodes are alternately disposed with dielectric layers as shown in Fig. 5a for multilayer capacitor 58'; and where Figs. 5c-5e and  ¶[0077_0079] shows and indicates the internal electrodes are alternately disposed with dielectric layers for multilayer capacitor 58}).

	Regarding claim 14, Cygan discloses an electronic component, wherein the horizontally stacked structure includes internal electrodes disposed horizontally with respect to the upper surface of the substrate and stacked on each other in a vertical direction with respect to the upper surface of the substrate (Fig. 5a and ¶[0007_0075-0076] shows and indicates where the horizontally stacked structure of multilayer capacitor 58' includes internal electrodes disposed horizontally with respect to the upper surface of substrate 50, and where the stacked internal electrodes of multilayer capacitor 58' are stacked on each other in a vertical direction with respect to the upper surface of substrate 50).

	Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cygan, as detailed in the rejection of claim 1 above, in view of Duva et al. (US 6,058,004 and Duva hereinafter).
Regarding claim 2, Cygan discloses an electronic component, wherein a multilayer capacitors are included (Fig. 5a and ¶[0007_0075-0076] shows and indicates a plurality of multilayer capacitor 58' and multilayer capacitor 58 mounted on substrate 50). 
However, Cygan does not disclose a total of four or more capacitors are included.
Duva discloses a total of four or more capacitors are included (items 26, 28, 30 of Fig. 3 and 3:4-9 shows and indicates total of four or more capacitors 28 and 30 are included in capacitor matrix array 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a total of four or more capacitors are included into the device of Cygan. One would have been motivated to take the electronic component of Cygan and have a total of four or more capacitors be included in order to surface mount discrete capacitors as a unit, as indicated by Duva in the abstract, in the electronic component of Cygan.

Regarding claim 3, Cygan discloses an electronic component, wherein the plurality of multilayer capacitors are disposed adjacent to each other on the substrate (Fig. 5a and ¶[0007_0075-0076] shows and indicates a plurality of multilayer capacitors 58' and multilayer capacitor 58 disposed adjacent to each other on substrate 50). 
However, Cygan does not disclose a plurality of capacitors are disposed adjacent to each other in a line.
Duva discloses a plurality of capacitors are disposed adjacent to each other in a line (items 26, 28, 30 of Fig. 3 and 3:4-9 shows and indicates capacitors 28 and 30 in capacitor matrix array 26 are disposed adjacent to each other in a line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of capacitors are disposed adjacent to each other in a line into the device of Cygan.  One would have been motivated to take the electronic component of Cygan and have a plurality of capacitors be disposed adjacent to each other in a line in order to surface mount discrete capacitors as a unit, as indicated by Duva in the abstract, in the electronic component of Cygan.

Regarding claim 5, modified Cygan discloses  an electronic component, wherein one of two multilayer capacitors among the plurality of multilayer capacitors disposed on a center portion of the plurality of multilayer capacitors is a multilayer capacitor having the horizontally stacked structure (Cygan: Fig. 5a and ¶[0007_0075-0076] shows and indicates where multilayer capacitor 58' among multilayer capacitors 58' and 58 disposed on the center portion of substrate 50 is a multilayer capacitor having horizontal stacked structure; Duva: Fig. 3 and 3:4-9 shows and indicates where capacitor 30 among the plurality of capacitors 28 and 30 in matrix array 26 that is disposed on a center portion formed by capacitor 28 and capacitor 30 is a capacitor having a different dielectric material system that is understood to be formed from a stack structure different from the stack structure of capacitor 28).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cygan in view of Duva, as detailed in claim 3 above, and in further view of Bultitude (US 2008/0189931 A1 and Bultitude hereinafter).
Regarding claim 4, modified Cygan discloses an electronic component, wherein the number of the plurality multilayer capacitors (Cygan: Fig. 5a and ¶[0007_0075-0076] shows and indicates a plurality of multilayer capacitor 58' and multilayer capacitor 58 mounted on substrate 50; Duva: Fig. 3 and 3:4-9 shows and indicates the plurality of capacitors 28 and 30 in capacitor matrix array 26). 
However, Cygan and Duva does not disclose a wherein the number of the plurality of multilayer capacitors is a total of four.
Bultitude discloses wherein the number of the plurality of capacitors is a total of four (items 10, 12 of Fig. 5 and ¶[0032-0034] shows and indicates where the number of the plurality of capacitors 12 {electronic component indicated to be capacitor in  ¶[0032]} is a total of four in frame package array assembly 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the number of the plurality of capacitors is a total of four into the device of modified Cygan.  One would have been motivated to take the electronic component of modified Cygan and have the number of the plurality of capacitors be a total of four in order to provide an electronic array having multiple capacitors which can be placed on a circuit board in a single action, as indicated by Bultitude in ¶[0012], in the electronic component of modified Cygan.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cygan, as detailed in the rejection of claim 1 above, in view of Bultitude.
Regarding claim 6, Cygan discloses an electronic component, wherein the substrate provides spaces for the plurality multilayer capacitors in an array (Fig. 5a and ¶[0007_0075-0076] shows and indicates substrate 50 provides spaces for multilayer capacitor 58' and multilayer capacitor 58 in an array). 
However, Cygan does not disclose wherein the substrate provides spaces in a 1X4 array.
Bultitude discloses wherein the substrate provides spaces in a 1X4 array (items 10, 12, 40 of Fig. 5 and ¶[0032-0034] shows and indicates where substrate 40 {printed circuit board} provides the plurality of capacitors 12 {electronic component indicated to be capacitor in  ¶[0032]} in a 1x4 array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the substrate provides spaces in a 1X4 array into the device of Cygan. One would have been motivated to take the electronic component of Cygan and have the substrate provides spaces in a 1X4 array in order to provide an electronic array having multiple capacitors which can be placed on a circuit board in a single action, as indicated by Bultitude in ¶[0012], in the electronic component of Cygan.

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cygan, as detailed in the rejection of claim 1 above, in view of Kitagawa et al. (US 2010/0033938A1 and Kitagawa hereinafter).
Regarding claim 7, Cygan discloses an electronic component, wherein the plurality of multilayer capacitors are disposed adjacent to each other on the substrate (Fig. 5a and ¶[0007_0075-0076] shows and indicates a plurality of multilayer capacitors 58' and multilayer capacitor 58 disposed adjacent to each other on substrate 50). 
However, Cygan does not disclose wherein the number of the plurality of capacitors are a total of four, and the plurality of capacitors are disposed adjacent to each other in square form on the substrate.
Kitagawa discloses wherein the number of the plurality of capacitors are a total of four, and the plurality of capacitors are disposed adjacent to each other in square form on the substrate (items 101, 103, 105, 107 of Fig. 4 and ¶[0044-0045] shows and indicates where capacitors 101, 103, 105, and 107 are disposed adjacent to each other in a square form on the substrate {PCB}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the number of the plurality of capacitors are a total of four, and the plurality of capacitors are disposed adjacent to each other in square form on the substrate into the device of Cygan.  One would have been motivated to take the electronic component of Cygan and have the number of the plurality of capacitors be a total of four, and where the plurality of capacitors are disposed adjacent to each other in square form on the substrate in order to achieve noise reduction by suppressing vibrations through an arrangement structure of plural capacitors, as indicated by Kitagawa in ¶[0010 & 0036], in the electronic component of Cygan

Regarding claim 8, Cygan discloses an electronic component, wherein the plurality of multilayer capacitors are disposed adjacent to each other on the substrate (Fig. 5a and ¶[0007_0075-0076] shows and indicates a plurality of multilayer capacitors 58' and multilayer capacitor 58 disposed adjacent to each other on substrate 50). 
However, Cygan does not disclose wherein the number of the plurality of capacitors are a total of four, and the plurality of capacitors are disposed adjacent to each other in rectangle form on the substrate.
Kitagawa discloses wherein the number of the plurality of capacitors are a total of four, and the plurality of capacitors are disposed adjacent to each other in rectangle form on the substrate (item, 20 of Fig. 3A and ¶[0038] shows and indicates where the number of the plurality of capacitors 20 is a total of four that are disposed adjacent to each other in rectangle form on the substrate {PCB}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the number of the plurality of capacitors are a total of four, and the plurality of capacitors are disposed adjacent to each other in rectangle form on the substrate into the device of Cygan.  One would have been motivated to take the electronic component of Cygan and have the number of the plurality of capacitors be a total of four, and where the plurality of capacitors are disposed adjacent to each other in rectangle form on the substrate in order to achieve noise reduction by suppressing vibrations through an arrangement structure of plural capacitors, as indicated by Kitagawa in ¶[0010 & 0036], in the electronic component of Cygan.

Regarding claim 9, Cygan discloses an electronic component, wherein the plurality of multilayer capacitors are disposed in an array (Fig. 5a and ¶[0007_0075-0076] shows and indicates a plurality of multilayer capacitors 58' and multilayer capacitor 58 are disposed on substrate 50 in an array). 
However, Cygan does not disclose wherein the plurality of capacitors are disposed in a 2X2 array.
Kitagawa discloses wherein the plurality of capacitors are disposed in a 2X2 array (item, 20 of Fig. 3A and ¶[0038] shows and indicates where that the plurality of capacitors 20 are disposed in a 2x2 array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the plurality of capacitors are disposed in a 2X2 array into the device of Cygan.  One would have been motivated to take the electronic component of Cygan and have the plurality of capacitors be disposed in a 2X2 array in order to achieve noise reduction by suppressing vibrations through an arrangement structure of plural capacitors, as indicated by Kitagawa in ¶[0010 & 0036], in the electronic component of Cygan.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cygan, as detailed in the rejection of claim 1 above, in view of Duva.
Regarding claim 10, Cygan discloses an electronic component, wherein a multilayer capacitor among the plurality of multilayer capacitors has a vertically stacked structure; and where a multilayer capacitor among the plurality of multilayer capacitors has a horizontally stacked structure (Fig. 5a and ¶[0007_0075-0076] shows and indicates where multilayer capacitor 58 among the plurality of multilayer capacitors 58' and 58 has a vertically stacked structure; and where multilayer capacitor 58' among the plurality of multilayer capacitors 58' and 58 has a horizontally stacked structure). 
However, Cygan does not disclose wherein the number of capacitors among the plurality of capacitors having a stacked structure that is greater than the number of capacitors among the plurality of capacitors having the different stacked type.
Duva discloses wherein the number of capacitors among the plurality of capacitors having a stacked structure that is greater than the number of capacitors among the plurality of capacitors having the different stacked type (items 26, 28, 30 of Fig. 3 and 3:4-9 shows and indicates where the number of capacitors 28  among the plurality of capacitors 28 and 30 has a stacked structure forming the dielectric material system that is greater than the number of capacitors 30 among the plurality of capacitors 28 and 30 having the different stacked type that forms the dielectric material system; therefore, Cygan will have an electronic component where the number of multilayer capacitors among the plurality of multilayer capacitors has a vertically stacked structure that is greater than the number of multilayer capacitors among the plurality of multilayer capacitors that has the horizontally stacked type by incorporating the capacitor array of Duva).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the number of capacitors among the plurality of capacitors having a stacked structure that is greater than the number of capacitors among the plurality of capacitors having the different stacked type into the device of Cygan.  One would have been motivated to take the electronic component of Cygan and have the number of capacitors among the plurality of capacitors having a stacked structure that is greater than the number of capacitors among the plurality of capacitors that has the different stacked type in order to achieve a desired different circuit design characteristic, as indicated by Duva in 3:4-9, in the electronic component of Cygan.

Regarding claim 11, modified Cygan discloses  an electronic component, wherein the horizontally stacked structure includes internal electrodes disposed horizontally with respect to the upper surface of the substrate and stacked on each other in a vertical direction with respect to the upper surface of the substrate, and the vertically stacked structure includes internal electrodes disposed vertically with respect to the upper surface of the substrate and stacked on each other in a horizontally direction with respect to the upper surface of the substrate (Cygan: Fig. 5a and ¶[0007_0075-0076] shows and indicates where multilayer capacitor 58' has horizontally stacked structure that includes internal electrodes that are disposed horizontally with respect to the upper surface of substrate 50; and where multilayer capacitor 58 has a vertical stacked structure that is in a vertical direction with respect to the upper surface of substrate 50; and where multilayer capacitor 58 that has vertically stacked structure includes internal electrodes disposed vertically with respect to the upper surface of substrate 50 and stacked on each other in a horizontally direction with respect to the upper surface of substrate 50).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the primary reason for allowance is due to an electronic component, and first and second band portions extending from the first and second head portions onto portions of upper and lower surfaces and portions of both side surfaces of the body, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masahiro et al. (JPH09115773A) discloses a capacitor array structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847